PER CURIAM.
The state charged appellee defendant with battery on a law enforcement officer, a third degree felony. The state also filed a notice seeking to classify defendant as a Prison Releasee Reoffender. The trial court, over the state’s objection, accepted a plea to a lesser charge, resisting arrest without violence, and sentenced defendant to nine months. A plea to an offense less than the offense charged can only be accepted by the court where the state consents. Fla.R.Crim.P. 3.170(h). State v. Warner, 721 So.2d 767 (Fla. 4th DCA 1998), approved on other grounds, State v. Warner, 762 So.2d 507 (Fla.2000). We therefore reverse.
DELL, STONE and KLEIN, JJ., concur.